Blackeord, J.
Indictment as follows: “ State of Indiana, Boone county, Boone Circuit Court, October term, eighteen hundred and forty-five. The grand jurors for the state of Indiana, impanelled, sworn, and charged, to inquire within and for the body of the county of Boone aforesaid, upon their oath present, that John Slocum, late of said county, on the tenth of April, in the year eighteen hundred and forty-five, did unlawfully, maliciously, and mischievously, destroy and injure, and cause to be destroyed and injured a certain mare, the goods and chattels of one Gabriel Griffins then and there being, of the value of fifty dollars, by then and there fastening and causing to be fastened boards to the tail of said mare, to the damage of the said Gabriel Griffins of twenty-five dollars, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the state of Indiana.”
This indictment was quashed on the defendant’s motion.
The place where the offence is charged to have been committed, is not stated in proper form; but it is stated with sufficient certainty. The venue is laid in the margin; and it is alleged that the defendant, on, &c., did unlawfully, mali*316ciously, &>e., destroy, &c., a celrtain mare, &c., by then and there fastening, &c. We think the word “there,” in the place it occurs, plainly refers to the venue in the margin, and thus sufficiently shows the place where the offence was committed.
A. A. Hammond, for the state.
W. Quarles, for the defendant.
The description of the offence is believed to be sufficient. The statute on which the indictment is founded, says, that every person who shall maliciously or mischievously destroy or injure, or cause to be destroyed or injured, any property of another, &c., shall be deemed guilty, &c. R. S. 1843, p. 975. The charge in the indictment is, that the defendant did unlawfully, maliciously, &e., destroy and injure, and cause to be destroyed and injured a certain mare, &c. This charge is not objectionable for multifariousness or uncertainty ; and the defendant may be convicted under it, if, by the single act charged against him, the mare was either injured or destroyed. Regina v. Bowen, 1 Carr. & Kirwan, 501 (1).
The objection, that the defendant is charged with committing the trespass and causing it to be committed, is answered by the case of The State v. Kuns, 5 Blackf. 314.
The motion to quash the indictment should have been overruled.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.

(1) The indictment in Regina v. Bowen, cited in the text, was founded on the stat. 1 Will. 4, c. 66, by which it is enacted, inter alia, “That if any person shall wilfully destroy, deface, or injure, or cause or permit to be destroyed, defaced, or injured, any such register or any part thereof ” (that is, any register of baptisms, &c.), every such offender shall be guilty of felony, &c. The indictment charged that the defendant, on, &c., at, &c., “ feloniously and wilfully did destroy, deface, and injure a certain register of baptisms,” &e. Verdict, guilty. One objection made to the indictment, on a motion in arrest of judgment, was, that it charged three distinct and separate offences, namely, the destroying, the defacing, and the injuring of the register, each of which being a separate felony. The Judges (thirteen being present) unanimously, held the objection to be unfounded.